DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 14/817,639, now U.S. Patent No. 10,053,730, which is a Continuation of U.S. Application No. 13/653,979, now U.S. Patent No. 9,121,063, which is a Continuation of U.S. Application No. 12/492,073, now U.S. Patent No. 8,315,817, which is a Continuation-in-Part of U.S. Application No. 12/020,721, now U.S. Patent No. 7,835,871, which claims benefit of U.S. Provisional Application Nos. 60/897,646 and 60/897,647, filed January 26, 2007.  It is noted that the limitations of the instant claims are taught by the provisional applications (for example, see Figure 4 of each application). 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on November 08, 2021 is acknowledged.  Applicant has elected the species B) plurality of beads are regularly spaced on the substrate, from the group of species of distribution of beads on the substrate, drawn to claims 29-32, the species D) plurality of beads are regularly spaced on the substrate, from the group of species of distribution of beads on the substrate, drawn to claims 35-38, and the species F) plurality of beads are regularly spaced on the substrate, from the group of species of distribution of beads on the substrate, drawn to claims 40 and 41.  Claims 23, 26, 28, 33, 34 and 39 are generic to the elected species, which read on claims 23-28, 31-34, 37-39, 41 and 43, which will be 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 23-28, 31-34, 37-39, 41 and 43 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Independent claims 23, 33 and 39 recites the limitations “wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag and removing a blocking molecule”.  While the specification describes nucleotides comprising unique fluorescent tags and a blocking agent, wherein during each sequencing cycle reagents are added to de-block the last added nucleotide and remove the fluorescent tag prior to adding the next nucleotide (see paragraphs 25, 29 and 30).  However, as currently claimed, it is unclear how each unique fluorescent tag is detected during each cycle, as even though the blocking molecule is removed, the previous fluorescent tag does not appear to be removed, and would thus interfere with detecting the next added nucleotide.  In addition, claims 23, 33 and 39 generally recite the limitations “the polynucleotide comprises a capture molecule covalently bound to a substrate and a second region, wherein the substrate comprises a bead and the second region is complementary to a polynucleotide fragment isolated from a biological source”.  While 
	
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


7.	Claim(s) 23-28, 31-34, 37-39 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gormley et al. (U.S. Patent Pub. No. 2008/0051294).
With regard to claim 23, Gormley teaches a method (methods are provided for sequencing nucleic acids and distinguishing between nucleic acid sequences on an 
hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array that hybridizes to a genomic DNA strand that has been ligated to the hairpin construct, wherein the primer is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only one nucleotide is incorporated during a cycle, and wherein the block is removed to enable another single nucleotide incorporation complementary to the second base of the genomic DNA strand, paragraph 56, lines 8-15 and Figure 1 and Figure 2, steps 2-4), wherein
each of the plurality of sequencing nucleotides is complimentary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a plurality of nucleotides, each comprising a different fluorophore, are used in further cycles to generate a sequence of the genomic DNA strand, paragraph 56, lines 15-22), and
the polynucleotide comprises a capture molecule covalently bound to a substrate and a second region, wherein the substrate comprises a bead and the second region is 
With regard to claim 24, Gormley teaches a method wherein a plurality of capture molecules are covalently bound to the bead (the hairpin construct that is ligated to a genomic DNA fragment may also comprise a functionality at its looped end to allow it to be covalently attached to a solid support, see paragraph 55). 
With regard to claim 25, Gormley teaches a method wherein the plurality of capture molecules comprise a plurality of first regions with identical sequences to each other (the hairpin constructs may comprise unique sequence tag sites for each construct, but also common hairpin sequences and endonuclease nicking sequences, paragraphs 13, 28, 29, 31, 33 and 64; see sequences of two hairpins showing common hairpin and endonuclease sequence sites, and unique tag sites, paragraph 113).
With regard to claim 26, Gormley teaches a method wherein the substrate comprises a plurality of beads to each of which a plurality of capture molecules are covalently bound, wherein the plurality of capture molecules bound to each of the plurality of beads comprise a plurality of first regions with identical sequences to each 
With regard to claims 27 and 28, Gormley teaches a method further comprising progressively scanning the substrate to produce image data and processing the image data to identify individual sites and a most recently attached nucleotide at each site (each polynucleotide of the array may be imaged simultaneously, or by scanning the array, a fast sequential analysis may be performed, wherein each molecule is individually resolvable and detectable as a single molecule fluorescent point, and fluorescence from a single molecule fluorescent point exhibits single step photobleaching, see paragraphs 76-78 and 87-88). 
With regard to claims 31 and 32, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, paragraphs 34 and 78 and Figure 1; the sequencing reactions may be performed on beads, paragraph 60). 
With regard to claim 33, Gormley teaches a method (methods are provided for sequencing nucleic acids and distinguishing between nucleic acid sequences on an 
hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array that hybridizes to a genomic DNA strand that has been ligated to the hairpin construct, wherein the primer is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only one nucleotide is incorporated during a cycle, and wherein the block is removed to enable another single nucleotide incorporation complementary to the second base of the genomic DNA strand, paragraph 56, lines 8-15 and Figure 1 and Figure 2, steps 2-4), wherein
each of the plurality of sequencing nucleotides is complimentary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a plurality of nucleotides, each comprising a different fluorophore, are used in further cycles to generate a sequence of the genomic DNA strand, paragraph 56, lines 15-22), and
the polynucleotide comprises a second region and a capture molecule covalently bound to a substrate, wherein the second region is complimentary to a polynucleotide 
With regard to claim 34, Gormley teaches a method further comprising progressively scanning the substrate to produce image data and processing the image data to identify individual sites and a most recently attached nucleotide at each site (each polynucleotide of the array may be imaged simultaneously, or by scanning the array, a fast sequential analysis may be performed, wherein each molecule is individually resolvable and detectable as a single molecule fluorescent point, and 
With regard to claims 37 and 38, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, paragraphs 34 and 78 and Figure 1; the sequencing reactions may be performed on beads, paragraph 60).
With regard to claim 39, Gormley teaches a method (methods are provided for sequencing nucleic acids and distinguishing between nucleic acid sequences on an array, the nucleic acids originating from different sources, see Abstract and paragraphs 5 and 6), comprising
hybridizing an anchor primer to a first region of a polynucleotide, extending the anchor primer with a polymerase to incorporate a plurality of sequencing nucleotides wherein each of the plurality of sequencing nucleotides comprises a fluorescent tag and a blocking molecule and extending the anchor primer comprises detecting a fluorescent tag and removing a blocking molecule (a primer is part of double-stranded hairpin constructs spaced on a solid support such as an array that hybridizes to a genomic DNA strand that has been ligated to the hairpin construct, wherein the primer is extended to incorporate a fluorescently-labeled nucleotide at the end of the primer that is complementary to the first base of the genomic DNA strand, wherein the fluorescently-labeled nucleotide comprises a blocking functionality to ensure that only 
each of the plurality of sequencing nucleotides is complimentary to one of a plurality of sequenced nucleotides of the polynucleotide adjacent to the first region (a plurality of nucleotides, each comprising a different fluorophore, are used in further cycles to generate a sequence of the genomic DNA strand, paragraph 56, lines 15-22), and
the polynucleotide comprises a second region and a capture molecule covalently bound to a substrate, wherein the second region is complimentary to a polynucleotide fragment isolated from a biological source and the substrate comprises a plurality of beads to each of which a plurality of capture molecules are covalently bound, wherein the plurality of capture molecules bound to each of the plurality of beads comprise a plurality of first regions with identical sequences to each other (target nucleic acid sequences of genomic DNA strands from different sources are immobilized on an array via a capture moiety comprising a functionality capable of effecting immobilization of the target sequences, wherein the genomic DNA strands are ligated to the hairpin constructs bound to the array to become a contiguous polynucleotide with the construct, and thus the target sequence becomes covalently bound to the array, paragraphs 7 and 56, and Figure 2, first step; while the solid support to which nucleic acid sequences are attached may be a flat surface such as an array, the solid support may also be a microbead, see paragraph 60; the hairpin constructs may comprise unique sequence 
progressively scanning the substrate to produce image data and processing the image data to identify individual sites and a most recently attached nucleotide at each site (each polynucleotide of the array may be imaged simultaneously, or by scanning the array, a fast sequential analysis may be performed, wherein each molecule is individually resolvable and detectable as a single molecule fluorescent point, and fluorescence from a single molecule fluorescent point exhibits single step photobleaching, see paragraphs 76-78 and 87-88). 
With regard to claims 41, Gormley teaches a method wherein the plurality of beads are regularly spaced on the substrate (the arrays may comprise a density of sites so that single molecules are capable of being resolved by optical microscopy, wherein the sites for performing sequencing are distributed on the array in the range of 106 to 107 polynucleotides per cm2, or one molecule spaced per 250 nm2, paragraphs 34 and 78 and Figure 1; the sequencing reactions may be performed on beads, paragraph 60).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gormley et al. (U.S. Patent Pub. No. 2008/0051294) in view of Shchepinov et al. (U.S. Patent Pub. No. 2007/0219367).
Gormley teaches the limitations of claims 23-28, 31-34, 37-39 and 41, as discussed above.  However, Gormley does not teach a method wherein the plurality of beads are disposed in nanowells.
Shchepinov teaches methods of sequencing a target polynucleotide, including many molecules in parallel such as on an array, the method comprising a modified form 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Gormley and Shchepinov since both references teach methods for performing sequencing by synthesis reactions of many polynucleotides in parallel, such as on an array.  While, Gormley teaches that sequencing reactions may be performed on surfaces such as beads (see paragraph 60), Shchepinov further teaches that sequencing reactions may be performed on surfaces such as microbeads or microwells, and also teaches that they may be performed in solution in wells or microwells (paragraphs 138 and 204).  Thus, an ordinary practitioner would have been motivated to combine the methods of Gormley and Shchepinov since Shchepinov teaches additional types of surfaces or chambers for performing sequencing reactions, and thus reactions as taught by Gormley that may be performed on array surfaces, could readily be performed in nano-scale wells or other structures, including those in an array-type format such as microplates, and could also be performed by attaching the polynucleotides or capture molecules to non-array surfaces such as beads or microbeads (see Gormley, paragraph 60). 


Conclusion


Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637